DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1, 3-11, 14-18, 21-25 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of U.S. Patent No. 11,090,466. Although the claims at issue are not identical, they are not patentably distinct from each other as detailed below in further view of U.S. Publication No. 2013/0281788 (“Garrison”).
Regarding Claim 1, ‘466 claims a vasculature (RE: neurovascular) navigation system, comprising:
An elongated access assist device (generally corresponding to the instant claimed “dilator”) having a proximal end and a distal end located opposite the proximal end, the device comprising a guidewire lumen extending between the ends, the device defining a proximal portion and a distal portion located opposite the proximal portion (see Clm. 1 – Cl. 1);
An access port located at the proximal end of the dilator, the access port configured to receive a guidewire (see Clm. 1 – Cl. 2);
A distal port located at the distal end of the device, the distal port configured to further receive the guidewire (see Clm. 1 – Cl. 3);
A hemostasis valve coupled to the proximal portion of the device, the hemostasis valve configured to control fluid flow between the proximal portion and the distal portion (see Clm. 1 – Cl. 4);
A flush port coupled to the proximal portion of the dilator and located distal to the hemostasis valve, wherein the flush port is configured to couple to a fluid supply source comprising a fluid (see Clm. 1 – Cl. 5); 
A tapered portion defining at least part of the distal portion of the device, wherein an outer surface of the tapered portion tapers downward toward the distal end (see Clm. 1 – Cl. 6);
A plurality of microperforations coupled to an exterior surface of the proximal portion of the dilator, the plurality of microperforations configured to release the fluid from the fluid supply source (Clm. 1 – Cl. 7); and
a hydrophilic coating located on the distal portion of the device (RE: “located on the tapered portion” a specific species of the “distal portion” wherein a species anticipates a genus) (see Clm. 1 – Cl. 8),
wherein the plurality of microperforations and the hydrophilic coating enable navigation of the dilator through the patient’s vasculature by reducing friction between the dilator and the patient’s vasculature (see Clm. 1 – Cl. 9).
‘466 claims the instantly claimed invention substantially as claimed except for explicitly and particularly referencing the elongated access assist device as a “dilator”. While ‘466 does require the distal end of the device to be “tapered” – a characteristic found in dilators which would logically permit the device to function as a dilator (in some applications), Examiner submits that constructing the “elongated access assist device” expressly as a “dilator” (conveying any additional structural limitations which might be implicit thereto) is an obvious. Firstly, Examiner notes that the “elongated access assist device” of ‘466 is disclosed, in the specification, as being inclusive to such invention as a “microcatheter, dilator, and the like” (see Detailed Description, Par. 25). As such, it is clear that the “elongated access assist device” constitutes a genus which is inclusive to the specific species of a “dilator”. Furthermore, such a species is an obvious variant in light of the prior art (see Garrison – Par. 48 – which indicates that a catheter or dilator may be used as alternatives to one another in as elongated access assist device. As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the claimed “elongated access assist device” of ‘466 as any of a catheter or dilator, as disclosed by Garrison, in order to allow the device to also dilate vasculature or plaque deposits to assist in navigation.
Regarding Claim 3, Examiner submits that the device of claimed ‘466 is, without modification, configured for a “substantially continuous flow” of fluid from the fluid supply source to the extent that no claimed features are recited which would preclude “substantially continuous flow”.
Regarding Claim 4, Examiner submits that while the instant claims of ‘466 do not explicitly claim the diameter of the “microperforations” the use of the phrase “microperforation” implies a very small scale diameter and it has been held that a change in size/proportion that merely carries forward an inventive concept of design is obvious and cannot sustain patentability, see In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), and In re Williams, 36 F.2d 436, 438 (CCPA 1929).
Regarding Claim 5, Examiner submits that a “microperforation”, as understood in the claims of ‘466, is inherently an “aperture”.
Regarding Claim 6-8, to the extent that the “fluid supply source” is not positively recited, Examiner submits that the claimed invention of ‘466 is capable of being paired with any suitable fluid supply source with sufficient pressure to enable propulsion of the dilator upon release of the fluid via the plurality of microperforations, including a saline solution.
Regarding Claim 9, to the extent that ‘466 fails to explicitly claim the microperforations to be arranged “in a spiral configuration” – Examiner submits that such a design merely constitutes an obvious design choice arrived upon for the specific arrangement of microperforations about the circumference of a dilator/catheter without departing from the spirit of the claimed invention of ‘466 – whereby such a helical arrangement is not found to impart any specific, non-obvious result or benefit whereby the instant specification recites a wide variety of different perforation arrangements without distinction between the arrangements in function, efficacy, or benefit.
Regarding Claim 10, ‘466 claims evenly spaced adjacent microperforations (see Clm. 6).
Regarding Claim 11, ‘466 claims the microperforations to be “coupled” (fluidly) to the proximal portion of the dilator – whereby the dilator is fed a fluid from the proximal end which is then delivered through the microperforations.
Regarding Claim 14, ‘466 claims an invention which, by virtue of claiming together microperforations and a hydrophilic coating, constructs a device which is configured to flow fluid over distally located portion(s) of the hydrophilic coating in use.
Regarding Claim 15-17, a helical reinforcing coil is not held to impart any additional non-obvious design concerns and such a coil shaped reinforcing structure is notoriously well-known and standard in the prior art to prevent collapse of the tube in use (see prior art below), whereby the extent of the reinforcement coil is an obvious design choice (see prior art below) as is the construction of the coil from a round wire (see prior art below).
Regarding Claim 18, the elongated medical device (RE: obvious to provide as a dilator) of the claims of ‘466 is, without consideration of any additional modification “configured” to be received by a primary device such that at least the tapered portion of the dilator extends distal a distal end of the primary device, and wherein the dilator comprises a hydrophilic coating configured to reduce friction between the dilator and the primary device, the primary device (not positively recited) being inclusive to any of a guide catheter, aspiration catheter, sheath, or delivery catheter of suitable geometry.
Regarding Claim 22, ‘466 recites such claimed features (see Clm. 10).
Regarding Claim 23, to the extent that ‘366 limits inclusion of the hydrophilic coating ONLY to the tapered portion, Examiner submits that a change in length of the tapered portion, particularly to the extent of a dilator, is an obvious design choice based upon the need to provide a sufficiently elongate device for any particular vasculature of a specific patient as an obvious design choice.
Regarding Claim 24, the claim maps to Clm. 15 and 16 of ‘466.
Regarding Claim 25, a “rounded end” is held to be inclusive to a cylindrical rounding as present in the invention of ‘466 and is further held to be obvious to the extent such rounding (of a lip of the distal end) is well-known and understood to create an atraumatic blunted edges.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 6-8, Applicant recites the limitation “wherein the fluid supply source is pressurized…”, “wherein the fluid is pressurized within the dilator”, and “wherein the fluid supply source comprises a supply of saline” – recitations which would generally be considered indicative of a positively required fluid supply source. However, it is noted that parent Claim 1 only functionally introduces the “fluid supply source” (RE: “configured to couple to a fluid supply source”.
As such, Claims 6-8 create confusion as to whether the fluid supply source is positively required (as they do not separately recite “the vasculature navigation system further comprising the fluid supply” and furthermore they do not suitably introduce “a fluid” as part of the workpiece of dilator. As such, it is unclear and what point infringement of the claimed invention would occur and whether the claims are seeking to functionally define qualities of the catheter, or are seeking to further limit the system by now positively requiring the fluid source with the dilator. Appropriate correction is required, whereby Applicant must either clearly positively include the fluid source/fluid or clearly indicate that the features of the source/fluid proper are merely functional in Claims 6-8 (e.g. “wherein the vasculature navigation system is configured to couple to a fluid supply source which may be pressurized to an extent…”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and *** is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,927,418 (“Dake”) in view of U.S. Patent No. 6,179,828 (“Mottola”) and U.S. Publication No. 2018/0193042 (“Wilson”).
Regarding Claim 1, Dake discloses a vasculature navigation system (10), comprising:
a dilator (10) having a proximal end (see circa 17, 18) and a distal end (see circa 23) located opposite the proximal end, the dilator comprising a guidewire lumen (12) extending between the proximal end and the distal end, the dilator defining a proximal portion (see i.e. the hub/handle) and a distal portion (i.e. the insertion section – especially the tapered portion – see Fig. 1) located opposite the proximal portion;
an access port (see at hub 17 – particularly the proximal end of 21) located at the proximal end of the dilator, the access port configured to receive a guidewire (see Fig. 1);
a distal port located at the distal end of the dilator (see Fig. 3), the distal port configured to further receive the guidewire;
a flush port (20) coupled to the proximal portion of the dilator and located distal to the access port (see Fig. 1), wherein the flush port is configured to couple to a fluid supply source comprising a fluid; and
A tapered portion (23) defining at least part of the distal portion of the dilator, wherein an outer surface of the tapered portion tapers downward toward the distal end.
Dake discloses the invention substantially as claimed except for disclosing a hemostasis valve at the access port. However, such ports are notoriously well-known, commonplace, and old hat. For example, Mottola discloses a related access port (52) likewise configured to receive a guidewire (18), wherein the access port is provided with a hemostasis valve (60) coupled to the proximal portion of the device, the hemostasis valve configured to control fluid flow between the proximal portion and the distal portion. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the access port of Dake to utilize a hemostasis valve, as disclosed by Mottola, in order to prevent leakage of fluids around the inserted guidewire and when the guidewire is not in use.
Dake discloses a plurality of microperforations (16) coupled to a portion of an exterior surface of the dilator, the plurality of microperforations configured to release fluid from the fluid supply source.
Dake, as modified, discloses the invention substantially as claimed except that the device comprises a hydrophilic coating located on the distal portion of the dilator. However, the use of such hydrophilic coatings is notoriously well-know. For example, the related device of Wilson (200, 402) is “coated with a lubricious coating such as a hydrophilic coating” (Par. 81, 119). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the device of Dake with a hydrophilic coating along its length (including the distal end), as disclosed by Wilson, to aid in lubricating the catheter to assist its insertion/advancement within the vasculature.
	Examiner submits that the modified dilator of Dake comprises microperforations and a hydrophilic coating which enable navigation of the dilator through the patient’ s vasculature by reducing friction between the dilator and the patient’s vasculature through the combined ability to release a perfusing fluid to lyse clots and wet the lubricious hydrophilic coating (supplied via modification in view of Wilson).
Regarding Claim 3, Dake discloses the plurality of microperforations are configured to release a substantially continuous flow of fluid from the fluid supply source (i.e. the microperforations can receive fluid in a continuous fashion from a continuous force).
Regarding Claim 5, Dake discloses each microperforation of the plurality of microperforations defines an aperture (see Fig. 3).
Regarding Claim 6-8, Examiner submits that the catheter of Dake is capable of and configured to be operatively affixed to a suitably pressurized fluid source (which is not positively required by Claim 1 and therefore not understood to be positively required by Claims 6-8 by a matter of grammar) which will, in conjunction with the microperforations, enable suitable pressurizing of a fluid supply of saline within the dilator in a manner which creates suitable forces to induce “propulsion” upon release of a saline fluid therefrom, particularly when crossing occlusions by creating jets that break apart and lyse the occlusion thereby assisting in advancement of the dilator.
Regarding Claim 9-10, Dake discloses wherein the plurality of microperforations is arranged in a spiral configuration around the exterior surface of the dilator (see Col. 1, Ln. 41-46) – whereby recitation of “uniform flow” is held to demonstrate support for “evenly spaced” microperforations from adjacent microperforations.
Regarding Claim 11, Dake discloses the plurality of microperforations is coupled to the proximal portion of the dilator (i.e. they receive fluid flow therefrom).
Regarding Claim 14, Examiner notes that Dake will include a plurality of microperforations located proximal to a hydrophilic coating, and wherein the fluid released from the plurality of microperforations is configured to flow over the hydrophilic coating – Examiner notes the open transitional “comprising” and further notes that the “a plurality of microperforations” and “a hydrophilic coating” are not necessarily exhaustive whereby only those microperforations which are provided proximally to a portion having a hydrophilic coating are needed to satisfy the metes and bounds of the claims.
Regarding Claims 15-17, Dake discloses the invention substantially as claimed except for explicitly disclosing that the dilator/catheter comprises a reinforcement structure. However, such reinforcement structures are notoriously well-known and old-hat in the art. For example, Wilson discloses a related tapered tip catheter/dilator (e.g. 200) likewise directed toward dealing with ischemic/obstructed blood vessels (Par. 4) wherein the device can comprise a reinforcement structure (803) located within a wall of the device, the reinforcement structure defining a coil shape (Par. 81), the reinforcement structure being located within a substantially an entire length of the dilator (see Fig. 8C), the reinforcement structure comprising wire/fibers (801- Par. 81, 117). In the instant case Wilson fails to explicitly disclose that the fibers/wires are explicitly “round” – however, such a teaching is held to be implicit to the characterization of the wire as having a “diameter” (see Par. 117).
	It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the dilator of Dake to be reinforced with a round, coiled wire along substantially its entire length, as disclosed by Wilson, in order to help improve the strength and structure of the catheter and reduce kinking.
Regarding Claim 18, Dake discloses that the dilator is configured to be received by a primary device such that at least the tapered portion of the dilator extends distal a distal end of the primary device (Examiner notes that the primary device is not positively required and the dilator of Dake can be received within ANY tubular device having a suitable diameter and length as claimed), whereby as modified (see Wilson – Par. 119), it would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the device of Dake with a hydrophilic coating, as disclosed by Wilson, to aid in lubricating the catheter to assist its insertion/advancement within the vasculature.
Regarding Claim 21, Examiner notes that the “primary device” is not positively required and as such, the device of Dake is configured for receipt in the claimed fashion within any of the functionally claimed primary devices presuming suitable geometry/dimensions of this unrequired primary device.
Regarding Claim 22, Dake discloses the dilator defines an outer diameter (see Fig. 2). Examiner further notes that the primary device is not positively required and the dilator of Dake is configured for use with ANY suitably dimensioned “primary device” including those having an inner diameter, wherein the outer diameter of the dilator is about 90% of the inner diameter of the primary device.
Regarding Claim 23, Examiner first notes the open transitional “comprising” (see Clm. 1) whereby to satisfy the metes and bounds of Claim 23 the hydrophilic coating could also be provided on sections of the catheter other than the claimed twenty centimeters. To that extent, Dake (modified by Wilson) provides an obvious hydrophilic coating along a length of the catheter inclusive to the distal portion thereof (Par. 81, 119), whereby it would have been obvious to coat the entire length of the dilator of modified Dake, whereby Dake is inclusive to lengths of 70-100cm (see Col. 3, Ln. 4-16) and contemplates obvious modifications thereto dependent upon application, such that it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the invention of Dake with a distal portion having a length greater than or equal to 20cm such that the hydrophilic coating extending along that portion measures a length inclusive to 20cm.
Regarding Claim 24, Dake discloses that the tapered portion defines a conical shape (see Fig. 1).
Regarding Claim 25, Dake discloses that the distal end comprises a rounded end (note that the cone has a circular cross-section and the catheter shaft is cylindrical – species of “rounded”).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,927,418 (“Dake”) in view of U.S. Patent No. 6,179,828 (“Mottola”) and U.S. Publication No. 2018/0193042 (“Wilson”) as applied above, and further in view of U.S. Patent No. 5,800,408 (“Strauss”).
Regarding Claim 4, Dake, as modified, discloses the invention substantially as claimed except that each microperforation defines a diameter of “about 0.01 inches” on the exterior surface of the dilator. Dake does recite the diameter of the lumen (15) which feeds the microperforations to be “about 0.005 to about 0.025 inches” and does illustrate that the exterior of the ports (16) is substantially similar to that of the inner lumen (see Fig. 3 and 2) – although such figures cannot necessarily be presumed to be to scale.
However, Strauss discloses a related vascular access device (10) which is likewise provided with microperforations (48) which is likewise configured to deliver infusate to obstructed blood vessels. Strauss discloses that each microperforation of the plurality of microperforations should define a diameter of “about 0.012 inches” – i.e. a value which is “about 0.01 inches” – particularly when resolved to two significant figures (see Col. 10, Ln. 8-10). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the microperforations of the invention of Dake to be “about 0.01 inches”, as disclosed by Strauss, thereby only achieving the expected results of selecting a specific sized port known to be suitable in use within the vasculature to deliver infusate to an obstructed blood vessel with suitable flow dynamics. It has been held that mere changes in size/proportion of an invention requires only routine and customary skill in the art, see In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) and Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
Applicant argues (Pg. 6) that “Claim 1 now positively recites a fluid…” However, this is not persuasive. Examiner notes that the issues with Claims 6-8 were not merely directed toward the “fluid”, but also the manner in which the “fluid supply source” is recited in Claim 1 versus how it is referenced in Claims 6-8. Specifically, Examiner notes that Claim 1, as amended, does not positively recite a “fluid”, nor does it positively recite the “fluid supply source”. Rather Claim 1 only makes functional reference to the “fluid supply source” in the context that “the flush port is configured to couple to a fluid supply source…” [emphasis added]. Such a recitation does not positively denote the presence of “a fluid supply source”, but rather only functionally limits the capabilities of the “flush port”. Claims 6-8 create confusion to the extent that they appear to seek to further limit the “fluid supply source” – as opposed to further limiting the positively required components of the claimed apparatus. As such, it is unclear to what extent these claim limitations (directed toward qualities of the fluid supply source and not the dilator apparatus) modify the positively required components. Specifically, the “enable propulsion” limitation is understood to be a combination of microprojection diameters along with the nature of the unrequired fluid source, whereby a sufficiently highly pressurized fluid source can compensate for larger microprojection apertures without any modification to the positively recited components of the claimed workpiece. Likewise the limitation directing the fluid source to comprise “a supply of saline” doesn’t appear to have any affect on the structure of the claimed apparatus (again note that the fluid source is only functionally recited and not positively included as part of the claimed workpiece).
Applicant argues (Pg. 8) that “Dake does not contemplate the use of any type of fluid other than a therapeutic agent…” However, this is immaterial to the extent that the claim limitations, in their recited breadth, are met by the proposed modification, wherein the modified dilator of Dake comprises microperforations and a hydrophilic coating which enable navigation of the dilator through the patient’ s vasculature by reducing friction between the dilator and the patient’s vasculature through the combined ability to release a perfusing fluid to lyse clots (inclusive to ANY suitable perfusing fluid and inclusive to thrombolytic agents or merely a saline solution that provides purely mechanical disruptions) and wet the lubricious hydrophilic coating (supplied via modification in view of Wilson). Examiner submits that reducing friction is not a function that need positively be recognized by Dake to the extent that a hydrophilic coating (supplied in view of Wilson) will reduce friction and the delivery of ANY suitable fluid permissive within the instant claims which are directed toward an apparatus (not a method of use) will serve to reduce friction by either widening the vasculature by breaking up plaque deposits or providing a sufficient water based fluid (e.g. saline) which will cause wetting of the hydrophilic coating provided in view of Wilson. Examiner further submits that Wilson need not provide microperforations (as Dake is relied upon for such a teaching) – nor do the cited combined pieces of prior art specific need to recognize a functional combination of microprojection along with a hydrophilic coating TOGETHER to obviated the instantly claimed invention. The obvious inclusion of microprojections separately from a hydrophilic coating for their individual benefits is sufficient to arrive upon the claimed invention. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        08/03/2022